Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 4/5/2021 is acknowledged.

Thus, claim 20 is withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction requirement is hereby made FINAL.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to a personal care composition comprising:
a.    from about 35% to about 90% petrolatum, by weight of the composition;
b.    from about 20% to about 50% of an olfactory composition, by weight of the composition; and
c.    a gelling agent mixture comprising:
i.    a gelling agent comprising dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide; and
ii.    a solvent comprising the following structure:
(the structure in claim 1)
1 and R2 can be independently selected from a C1-C4 alkyl group which is NOT markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., rosemary oil), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e.,  rosemary oil) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as rosemary, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material (rosemary). Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.

Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the claimed components does NOT affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients together in order to achieve the best possible results obtained using routine experimentation in the art. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards.

 According to applicant, the present claims relate to a personal care composition comprising petrolatum, an olfactory composition, and a gelling agent, wherein the gelling agent comprises dibuyl lauroyl glutamide and dibutyl ethylhaexanoy] glutamide, and a solvent having a particular formula. The Applicant submits that such a composition is not a composition found in nature. While certain components of the claimed personal care composition may be materials found in nature (e.g. components utilized in the olfactory composition), the claim relates to a combination of such components with other components that are not found in nature, to form the claimed personal care composition. 

While this is noted, it is very clear that the combination of the components does NOT create a markedly different characteristic, thus the claims are properly rejected. Merely adding components together does not provide a markedly different characteristic.

See MPEP 2106.07.



Claim Rejections - 35 USC § 103

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

7. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108451781 in view of St. John et al. (US 2009/0181071) and further in view of Allison et al. (US 2012/0219520) and Bui et al. (“Bui”, US 2013/0004441).

CN ‘781 teaches a multi-curative effect external ointment and a preparation method thereof (e.g., abstract). The composition comprises (in weight parts), Vaseline (petrolatum) 35-50; microcrystalline wax 5-10; and an olfactory composition of menthol, vine fruit oil, borneol, wintergreen oil, eucalyptus oil, “Xinfuyi”, camphor, and “Xinmin Shu” (e.g., translation, page 3).
CN does not specifically teach the addition of a gelling agent mixture. However, Allison teaches the addition of a gelling agent mixture, such as dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide, to an oil containing a volatile active ingredient, which has the advantage of comprising solid gels containing up to 99% of perfume (i.e., olfactory composition), with minimal oil exudation and syneresis (e.g., paragraph [0011]). Note that, while Allison is not in a field of endeavor identical to CN ‘781, it still 
CN ‘781 teaches an olfactory composition which includes menthol, camphor, and eucalyptus oil (e.g., translation, page 3).
Regarding properties of vapor release, it is noted that, since the composition of the prior art comprises the same components in same or similar amounts, the same properties would be expected to result, absent evidence to the contrary.
CN ‘781 teaches a multi-curative effect external ointment and a preparation method thereof (e.g., abstract). The composition comprises (in weight parts), Vaseline (petrolatum) 35-50; microcrystalline wax 5-10; and an olfactory composition of menthol, vine fruit oil, borneol, wintergreen oil, eucalyptus oil, “Xinfuyi”, camphor, and “Xinmin Shu” (e.g., translation, page 3). CN ‘781 does not specifically teach the limitation wherein the microcrystalline wax has a needle penetration at 25 °C of from about 35 °C to about 75 dmm. However, St. John is in the field of compositions comprising paraffin wax (a main component of petrolatum) and microcrystalline wax (e.g., abstract), in a form such as a viscous liquid or paste (e.g., paragraph [0033]), i.e., similar to an ointment, and generally teaches needle penetration is a measure of hardness, and the prima fade case of obviousness exists. See MPEP 2144.05 I.
Regarding the limitation wherein the personal care composition has vapor release of greater than about 35 mg at 8 hour as measure by the Vapor Release Test Method and wherein the additional microcrystalline wax has a drop melting point of from about 60°C to about 77°C, it is noted that, since the composition of the prior art comprises the same components in same or similar amounts, the same properties would be expected to result, absent evidence to the contrary.
Regarding amounts of olfactory composition, CN ‘781 teaches a total amount of olfactory composition from about 14.4 to about 26 weight parts (e.g., translation, page 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
Regarding the form of the composition, CN ‘781 teaches an ointment composition (i.e., a viscous liquid/paste; e.g., abstract), and St. John (in the related field of compositions comprising paraffin wax and microcrystalline wax) also teaches its compositions may be in the form of a viscous liquid or paste (e.g., paragraph [0033]).

The inventions of CN ‘781 and St. John are delineated above (see paragraph 6, above).
CN ‘781 in view of St. John does not specifically teach the addition of a gelling agent mixture. However, Allison teaches the addition of a gelling agent mixture, such as dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide, to an oil containing a volatile active ingredient, has the advantage of comprising solid gels containing up to 99% of perfume (i.e., olfactory composition), with minimal oil exudation and syneresis (e.g., paragraph [0011]). Note that, while Allison is not in a field of endeavor identical to CN ‘781, it still deals with the same “pertinent problem” of stabilizing an olfactory composition. Therefore, one skilled in the art, at the time the invention was filed, would be motivated to include a gel device comprising dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide to the composition of CN ‘781, with a reasonable expectation of success. Regarding amounts of gelling mixture, Allison teaches the gelling agent is typically present in an amount of from 1 to 10% by weight (e.g., paragraph [0016]). See MPEP 2144.05 I.
CN ‘781 teaches an olfactory composition which includes menthol, camphor, and eucalyptus oil (e.g., translation, page 3).

CN ‘781 teaches its compositions has effects which include ‘resisting allergy’ and enhancing the overall curative effect (e.g., abstract), and thus the skilled artisan would reasonably expect the composition may be used for cough suppression, absent evidence to the contrary. “[S]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See MPEP 2144.01.
The inventions of CN ‘781, St. John, and Allison are delineated above (see paragraphs 6 and 7 above).
Allison does not specifically teach the limitation wherein the gelling mixture comprises a solvent selected from the list claimed.
However, Bui is in the same field of compositions capable of forming a gel structure (e.g., abstract), wherein the combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide facilitates the formation of a gel carrier composition having optimal physical properties (e.g., paragraph [0020]), and teaches the compositions may comprise at least one gel-promoting solvent, such as C2-C5 glycols propylene glycol and pentylene glycol (e.g., paragraph [0052]). Therefore, at the time the invention was filed, it would have been obvious to a person having ordinary skill 

Applicant argues that each reference does not teach all of the claimed components. Guess what ? This rejection is under 35 USC 103 and NOT under 35 USC 102 thus ALL of the claimed limitations do NOT have to be in the same reference as applicant argues. 
The motivation for combining them has been carefully laid out. Applicant has provided absolutely no criticality in using these components (or the amounts) together and no unexpected results because the invention is so obvious and there are no unexpected results. If applicant actually had unexpected results they would have presented them. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-21 of U.S. Patent Application number 16/717,151. Although the claims at issue are not identical, they are not patentably distinct from each other because not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US 16/717,151 claims a personal care composition comprising from about 35% to about 90% petrolatum; an olfactory composition; and a gelling agent mixture which in the dependent claims comprises gelling agents (dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide). The composition may further comprise less than about 10% of an additional microcrystalline wax (e.g., claim 6) having a needle penetration at 25°C of from about 35 to about 75 dmm (e.g., claim 17). Note solvents as claimed in claim 6. Note microcrystalline wax in claim 6. The personal care composition may have a vapor release of about 35 mg to about 300 mg at 8 hours as measured by the Vapor Release Test Method (e.g., claim 9). Therefore, the claims are drawn to the same subject matter and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This rejection is maintained for the reasons of record. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655